By the Court, Crockett, J.:
1. The instrument executed by John A. Sutter, Jr., on the 2d day of January, 1849, dedicated the land in controversy to public use, to be applied “to such public purposes as the future incorporated authorities of said city (may) from time to time declare and determine.” It purported in terms to convey whatever title he had, to “the present and future owners of town lots and town property in Sacramento City.” It recognized the fact that there were such “present” owners, and that Sacramento was then known as a city, though not at that time formally incorporated as such. Aside from the question of dedication, the instrument was operative as a conveyance to vest the title in the then “present” owners of the town lots and property. This was a sufficient designation of the grantees to uphold it as a conveyance, and thereafter Sutter, Jr., had no title to this property which could pass by his deed to Mesick.
2. The defendant was not estopped by the judgment recovered by the plaintiff against Allen, from setting up an outstanding title. He did not enter under Allen; nor under the Union Park Association, whose tenant Allen was at the commencement of that action. On the contraryhe entered under the State Agricultural Society, which, so far as appears from the record, did not receive the possession from Allen or from the Union Park Association. All that appears on this point is, that having acquired a majority of the stock of the Union Park Association, the State Agricultural Society took possession of the property, and leased it to the defendant. But there is nothing to show that it took possession with the consent of the Union Park Association as a corporation, or that it was not a mere trespasser. The defendant having no privity with Allen or his lessor, the Union Park Association, was in no respect estopped by the judgment.
*176We deem it unnecessary to notice the other points dis^ cussed by counsel.
Order and judgment affirmed. Remittitur forthwith.